DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0181181 Yeon et al.
1. 	Referring to claim 1, Yeon et al. teaches a display device, comprising: a plurality of light-emitting elements, (Figure 14 #13, 15, & 17); color conversion layers, (Figure 14 #P1, P2, & P3), configured to convert a color of light emitted from the plurality of light-emitting elements, (Figure 14 #13, 15, & 17); and a partition, (Figure 14 #45B & Paragraph 0053), configured to separate a region provided with each of the color conversion layers, (Figure 14 #P1, P2, & P3), wherein the partition is formed of an inorganic material having a light-shielding property, (Figure 14 #45B & Paragraph 0053).
2. 	Referring to claim 2, teaches a display device according to claim 1, wherein the partition is formed of a material having metallic luster, (Figure 14 #45B & Paragraph 0053).
3. 	Referring to claim 7, Yeon et al. teaches a method for manufacturing a display device, comprising: a partition, (Figure 14 #45B & Paragraph 0053), providing step of providing, in a display device emitting monochrome light and in which a plurality of light- emitting elements, (Figure 14 #13, 15, & 17), are arranged, a space separated by a partition formed of an inorganic material having a light-shielding property, (Figure 14 #45B & Paragraph 0053), to substantially match an arrangement of each of the plurality of light-emitting elements, (Figure 14 #13, 15, & 17); and a color conversion layer, (Figure 14 #P1, P2, & P3), providing step of providing, in the space separated by the partition, (Figure 14 #45B & Paragraph 0053), color conversion layers, (Figure 14 #P1, P2, & P3), configured to convert a color of light emitted from the plurality of light-emitting elements, (Figure 14 #13, 15, & 17).
4. 	Referring to claim 8, Yeon et al. teaches a method for manufacturing a display device according to claim 7, wherein a material having metallic luster is used as the partition, (Figure 14 #45B & Paragraph 0053).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO Patent Publication No. 2018097667 Lee et al.
5. 	Referring to claim 1, Lee et al. teaches a display device, comprising: a plurality of light-emitting elements, (Figure 1C #P1, P2, & P3); color conversion layers, (Figure 1C #221, 222, & 223), configured to convert a color of light emitted from the plurality of light-emitting elements, (Figure 1C #P1, P2, & P3); and a partition, (Figure 1C #224 & Page 13 Line 45), configured to separate a region provided with each of the color conversion layers, (Figure 1C #221, 222, & 223), wherein the partition is formed of an inorganic material having a light-shielding property, (Figure 1C #224 & Page 13 Line 45).
6.	Referring to claim 5, Lee et al. teaches a display device according to claim 1, comprising: a transparent layer, (Figure 1C #210 & Page 14 Lines 26-31), formed of an inorganic material between the plurality of light-emitting elements, (Figure 1C #P1, P2, & P3), and the color conversion layers, (Figure 1C #221, 222, & 223).
7. 	Referring to claim 7, Lee et al. teaches a method for manufacturing a display device, comprising: a partition providing step of providing, in a display device emitting monochrome light and in which a plurality of light- emitting elements, (Figure 1C #P1, P2, & P3), are arranged, a space separated by a partition formed of an inorganic material having a light-shielding property, (Figure 1C #224 & Page 13 Line 45), to substantially match an arrangement of each of the plurality of light-emitting elements, (Figure 1C #P1, P2, & P3); and a color conversion layer, (Figure 1C #221, 222, & 223), providing step of providing, in the space separated by the partition, (Figure 1C #224 & Page 13 Line 45), color conversion layers, (Figure 1C #221, 222, & 223), configured to convert a color of light emitted from the plurality of light-emitting elements, (Figure 1C #P1, P2, & P3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO Patent Publication No. 2018097667 Lee et al. in view of U.S. Patent Application Publication No. 2006/0284957 Chou et al.
8. 	Referring to claim 6, Lee et al. teaches a display device according to claim 1, but is silent with respect to wherein slits are formed in the partition, the slits being configured to connect adjacent ones of the color conversion layers, or connect the color conversion layers and an outer edge of the partition.
	Chou et al. teaches a similar device wherein slits are formed in the partition, the slits being configured to connect adjacent ones of the color conversion layers, or connect the color conversion layers and an outer edge of the partition in Figure 1.
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chou et al. with Lee et al. because by adding slits being configured to connect adjacent ones of the color conversion layers allows for better color uniformity and improvement to the quality of the color filter by having the slit/channel between concolorous color portions disperse the color filter material more evenly between the adjacent color filter during manufacturing, (Chou et al. 0008—0012).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
9.	Claims 3, 4, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with a display device according to claim 1, wherein the partition is formed of a material having conductivity, the plurality of light-emitting elements are provided above a substrate, the plurality of light-emitting elements being electrically connected to the substrate and the partition, and the partition is electrically connected to the substrate; a display device according to claim 1, wherein a conductive film is formed on at least a part of a surface of the partition, the plurality of light-emitting elements are provided above a substrate, the plurality of light-emitting elements being electrically connected to the substrate and the conductive film, and the conductive film is electrically connected to the substrate; a method for manufacturing a display device according to claim 7, wherein the partition is formed of a material having conductivity, and the method comprises a connecting step of electrically connecting a substrate on which the plurality of light-emitting elements electrically connected to the partition are arranged and the partition, the substrate being electrically connected to the plurality of light-emitting elements; and/or a method for manufacturing a display device according to claim 7, comprising: a step of forming a conductive film contacting with at least a part of a surface of the partition; and a connecting step of electrically connecting a substrate on which the plurality of light-emitting elements electrically connected to the conductive film are arranged and the conductive film, the substrate being electrically connected to the plurality of light-emitting elements. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PUBS No. 2019/0378873.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        5/19/22